Title: From Thomas Jefferson to John Banister, Jr., 15 October 1785
From: Jefferson, Thomas
To: Banister, John, Jr.



Dear Sir
Paris Oct. 15. 1785.

I should sooner have answered the paragraph in your favor of Sep. 19. respecting the best seminary for the education of youth in Europe, but that it was necessary for me to make enquiries on the subject. The result of these has been to consider the competition as resting between Geneva and Rome. They are equally cheap, and probably are equal in the course of education pursued. The advantage of Geneva is that students acquire there the habits of speaking French. The advantages of Rome are the acquiring a local knowlege of a spot so classical and so celebrated; the acquiring the true pronuntiation of the Latin language; the acquiring a just taste in the fine arts, more particularly those of painting, sculpture, Architecture, and Music; a familiarity with those objects and processes of agriculture which experience has shewn best adapted to a climate like ours; and lastly the advantage of a fine  climate for health. It is probable too that by being boarded in a French family the habit of speaking that language may be obtained. I do not count on any advantage to be derived in Geneva from a familiar acquaintance with the principles of it’s government. The late revolution has rendered it a tyrannical aristocracy more likely to give ill than good ideas to an American. I think the balance in favor of Rome. Pisa is sometimes spoken of as a place of education. But it does not offer the 1st. and 3d. of the advantages of Rome. But why send an American youth to Europe for education? What are the objects of an useful American education? Classical knowlege, modern languages and chiefly French, Spanish, and Italian; Mathematics; Natural philosophy; Natural History; Civil History; Ethics. In Natural philosophy I mean to include Chemistry and Agriculture, and in Natural history to include Botany as well as the other branches of those departments. It is true that the habit of speaking the modern languages cannot be so well acquired in America, but every other article can be as well acquired at William and Mary College as at any place in Europe. When College education is done with and a young man is to prepare himself for public life, he must cast his eyes (for America) either on Law or Physic. For the former where can he apply so advantageously as to Mr. Wythe? For the latter he must come to Europe; the medical class of students therefore is the only one which need come to Europe. Let us view the disadvantages of sending a youth to Europe. To enumerate them all would require a volume. I will select a few. If he goes to England he learns drinking, horse-racing and boxing. These are the peculiarities of English education. The following circumstances are common to education in that and the other countries of Europe. He acquires a fondness for European luxury and dissipation and a contempt for the simplicity of his own country; he is fascinated with the privileges of the European aristocrats, and sees with abhorrence the lovely equality which the poor enjoys with the rich in his own country: he contracts a partiality for aristocracy or monarchy; he forms foreign friendships which will never be useful to him, and loses the season of life for forming in his own country those friendships which of all others are the most faithful and permanent: he is led by the strongest of all the human passions into a spirit for female intrigue destructive of his own and others happiness, or a passion for whores destructive of his health, and in both cases learns to consider fidelity to the marriage bed as an ungentlemanly practice and inconsistent with happiness: he recollects the voluptuary dress and arts of the European women  and pities and despises the chaste affections and simplicity of those of his own country; he retains thro’ life a fond recollection and a hankering after those places which were the scenes of his first pleasures and of his first connections; he returns to his own country, a foreigner, unacquainted with the practices of domestic œconomy necessary to preserve him from ruin; speaking and writing his native tongue as a foreigner, and therefore unqualified to obtain those distinctions which eloquence of the pen and tongue ensures in a free country; for I would observe to you that what is called style in writing or speaking is formed very early in life while the imagination is warm, and impressions are permanent. I am of opinion that there never was an instance of a man’s writing or speaking his native tongue with elegance who passed from 15. to 20. years of age out of the country where it was spoken. Thus no instance exists of a person writing two languages perfectly. That will always appear to be his native language which was most familiar to him in his youth. It appears to me then that an American coming to Europe for education loses in his knowlege, in his morals, in his health, in his habits, and in his happiness. I had entertained only doubts on this head before I came to Europe: what I see and hear since I come here proves more than I had even suspected. Cast your eye over America: who are the men of most learning, of most eloquence, most beloved by their country and most trusted and promoted by them? They are those who have been educated among them, and whose manners, morals and habits are perfectly homogeneous with those of the country.—Did you expect by so short a question to draw such a sermon on yourself? I dare say you did not. But the consequences of foreign education are alarming to me as an American. I sin therefore through zeal whenever I enter on the subject. You are sufficiently American to pardon me for it. Let me hear of your health and be assured of the esteem with which I am Dear Sir Your friend & servant,

Th: Jefferson

